FILED
                             NOT FOR PUBLICATION                            DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DONALD JEROME GREEN,                             No. 08-16663

               Plaintiff - Appellant,             D.C. No. 2:06-cv-02107-FCD-
                                                  GGH
   v.

 M. SHARP,                                        MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Frank C. Damrell, Jr., District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Donald Jerome Green, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that a

prison guard violated his Eighth Amendment rights by failing to protect him from

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
another inmate. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

        The district court properly granted summary judgment because Green did

not raise a triable issue as to whether the prison guard knew that inmate Frazier

posed a substantial risk of serious harm to Green. See Farmer v. Brennan, 511
U.S. 825, 837-39 (1994) (holding that a prison official cannot be found liable for

deliberate indifference unless the official knows of and disregards an excessive risk

to inmate health or safety).

        Green’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                               2                                    08-16663